


Exhibit 10.59

 

Terms of Performance Retention Award

Five Year Cliff Vest

Granted on February 14, 2008

 

The Assured Guaranty Ltd. (the “Company”) Performance Retention Award amounts
described in the enclosed letter (the “Award Letter”) dated February 14, 2008
(the “Grant Date”) will be payable in accordance with the following Terms of
Performance Retention Award (the “Award Terms”).  The Performance Retention
Award (sometimes referred to as the “Award” or “Award Payment”) will be a cash
distribution payable with respect to the Performance Period, with the amount
determined under paragraph 2 below, subject to the vesting restrictions under
paragraph 3 below.  Payment of the Award will be due on the Payment Date
determined under paragraph 4 below.  Paragraph 6 provides certain definitions
that apply to these Award Terms.

 

1.  Performance Period.  The Performance Period is set forth in the following
schedule:

 

First Day of Performance Period:

 

Last Day of Performance Period:

January 1, 2008

 

December 31, 2012

 

Notwithstanding the foregoing, if the Participant’s Date of Termination occurs
by reason of the Participant’s death or if the Participant becomes Permanently
Disabled prior to the end of the Performance Period determined in accordance
with the foregoing schedule, the last day of the Performance Period will instead
be the last day of the calendar quarter coincident with or immediately preceding
the date of death or Permanent Disability, as applicable (or, if the death or
Permanent Disability occurs during the first calendar quarter of the Performance
Period, the last day of that calendar quarter).

 

2.  Amount of Payment.  The Award Payments will be subject to paragraph 3 and to
the following:

 

(a)                                 The Award Payment will equal the sum of the
amounts described in paragraph (i) below and paragraph (ii) below:

 

(i)  The product of (A) 50% of the Principal Amount, multiplied by (B) a
fraction, converted to an equivalent percentage, the numerator of which is the
Company’s per-share Modified Adjusted Book Value as of the last day of the
Performance Period and the denominator of which is the Company’s per-share
Modified Adjusted Book Value as of the first day of the Performance Period.

 

(ii)  The product of (A) 50% of the Principal Amount, multiplied by (B) a
percentage equal to 100% plus (or minus if negative) of the Company’s Operating
Return on Equity for the Performance Period.

 

(b)                                 U.S. Internal Revenue Code section
162(m) limits the Company’s tax deduction for compensation paid to officers (not
more than five) listed in the Company’s proxy statement.  If the Participant’s
compensation would be subject to this limit, the Participant’s Award Payment
will be subject to the requirements of the performance based

 

--------------------------------------------------------------------------------


 

compensation exception to the limit.  Accordingly, if the Participant’s Award
would be subject to the limit for any taxable year of the Company (determined as
if the following limit did apply, and also as if it did not apply), then, for
such Award, the amount determined under both paragraph (a)(i) above and
paragraph (a)(ii) above will be zero if both of the following are true:

 

(i)  the percentage described in paragraph (a)(i) for the Performance Period is
less than 100%; and

 

(ii)  the percentage described in paragraph (a)(ii) above for the Performance
Period is less than the sum of: (A) 100% plus (B) the product of 3% multiplied
by the number of years and fractional years in the Performance Period.

 

3.  Vesting and Forfeitures.  Vesting of the Award Payment is subject to the
following:

 

(a)                                 If, in accordance with the following
provisions of this paragraph 3, the Participant is vested in the Award Payment
for the Performance Period, the Award Payment (if any) will be due on the
Payment Date as described in paragraph 4, subject to the terms of the Plan and
these Award Terms.  If the Participant is not vested in the Award for the
Performance Period, the Participant will forfeit the Award.

 

(b)                                 If the Participant’s Date of Termination
does not occur before the last day of the Performance Period, the Participant
will be vested in the Award Payment.  If the Participant’s Date of Termination
occurs before the last day of the Performance Period, the Participant’s will not
be vested in the Award Payment.

 

(c)                                 Notwithstanding the foregoing provisions of
this paragraph 3, the Participant will become vested in the Award Payment on the
Date of Termination that occurs before the last day of the Performance Period if
the Date of Termination occurs by reason of the Participant’s death or
Disability; provided that, notwithstanding the foregoing provisions of this
sentence, the Participant will become vested in the Award Payment upon becoming
Permanently Disabled if the Permanent Disability occurs before the Date of
Termination and before the last day of the Performance Period.

 

4.  Payment Date.

 

(a)                                 Except as otherwise provided in this
paragraph 4, the Participant’s Award Payment will be due on the last day of the
Performance Period (the “Payment Date”).  If the Participant’s Date of
Termination occurs by reason of the Participant’s death or if the Participant
becomes Permanently Disabled prior to the end of the Performance Period, the
Payment Date will be the date of death or Permanent Disability, as applicable.

 

(b)                                The Award will be paid to the Participant in
a cash lump sum in US dollars.  Payment will be due on the Payment Date, and
will be paid no later than the 15th day of the third month following the end of
the Participant’s first taxable year in which the right to the payment is no
longer subject to a substantial risk of forfeiture (as determined in accordance
with Treas. Reg. §1.409A-1(b)(4)).

 

2

--------------------------------------------------------------------------------


 

(c)                                 Notwithstanding the foregoing, except in the
case of the Performance Period ending by reason of the Participant’s death or
Permanent Disability, no payment will be made unless, on or before the date of
payment, the Committee has certified that the performance goals for the
Performance Period and any other material provisions of the Award Terms have in
fact been satisfied.

 

5.  Applicable Plans.  The Award Payments described in the Award Letter are
granted under and pursuant to the terms of the Plan and Section 4 (relating to
Cash Incentive Awards) of the Assured Guaranty Ltd. 2004 Long-Term Incentive
Plan (the “LTIP”) and are intended to constitute performance-based compensation
as that term is used in the LTIP and section 162(m) of the Code.  In no event
may the amount payable under these Award Terms, when added to any other amounts
payable under Section 4 of the LTIP to the Participant that are intended to
constitute “performance-based compensation” as that term is used in the LTIP and
section 162(m) of the Code, exceed the limit imposed by Section 5.2(e)(v) of the
LTIP for the applicable performance period.  The terms of this Agreement shall
be subject to the terms of the LTIP and the Plan, and this Agreement is subject
to all interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the LTIP and the Plan.

 

6.  Definitions.  For purposes of these Award Terms, the definitions set forth
in this paragraph 6 or elsewhere in these Award Terms shall apply.  Except where
the context clearly implies or indicates the contrary, a word, term, or phrase
used in the Plan or LTIP is similarly used in these Award Terms.

 

(a)                                 Date of Termination.  A Participant’s “Date
of Termination” means the first day on which the Participant is not employed by
the Company or any Subsidiary, regardless of the reason for the termination of
employment; provided that a termination of employment shall not be deemed to
occur by reason of a transfer of the Participant between the Company and a
Subsidiary or between two Subsidiaries, nor by reason of a Participant’s
termination of employment with the Company or a Subsidiary if immediately
following such termination of employment the Participant continues to be or
becomes a Director; and further provided that the Participant’s employment shall
not be considered terminated while the Participant is on a leave of absence from
the Company or a Subsidiary approved by the Participant’s employer.  If, as a
result of a sale or other transaction, the Participant’s employer ceases to be a
Subsidiary (and the Participant’s employer is or becomes an entity that is
separate from the Company), and the Participant is not, at the end of the 30-day
period following the transaction, employed by the Company or an entity that is
then a Subsidiary, then the occurrence of such transaction shall be treated as
the Date of Termination.

 

(b)                                Director.  The term “Director” means a member
of the Board, who may or may not be an employee of the Company or a Subsidiary.

 

(c)                                Disabled.  The Participant shall be
considered to have a “Disability” during the period in which the Participant is
unable, by reason of a medically determinable physical or mental impairment, to
engage in any substantial gainful activity, which condition, in the opinion of a
physician selected by the Committee, is expected to have a duration of not less
than 180 days.  The Participant shall be considered to be Permanently Disabled
if he would be treated as “disabled” in accordance with the provisions of Treas.
Reg. §1.409A-3(i)(4).

 

3

--------------------------------------------------------------------------------


 

(d)                                Modified Adjusted Book Value.  The “Modified
Adjusted Book Value” of the Company as of any date shall equal the book value of
the Company, derived by determining shareholders’ equity, and by then adding the
after-tax value of the financial guaranty and mortgage guaranty net unearned
premium reserves less deferred acquisition costs, plus the present value of
estimated net future installment premiums (as reported in the Company’s
quarterly Financial Supplement), excluding the effects of Accumulated Other
Comprehensive Income (AOCI) and the effects of unrealized gains and losses on
derivative financial instruments (FAS 133).  In the event of a corporate
transaction involving the Company (including, without limitation, any share
dividend, share split, extraordinary cash dividend, recapitalization,
reorganization, merger, amalgamation, consolidation, split-up, spin-off, sale of
assets or subsidiaries, combination or exchange of shares), the Committee may
further adjust the calculation of the Company’s Modified Adjusted Book Value as
the Committee deems necessary or desirable in order to preserve the benefits or
potential benefits of the Performance Retention Awards granted under the Plan,
provided that such adjustment may not adversely affect the treatment of the
Award as performance-based compensation exempt from Code section 162(m).

 

(e)                                Operating Return on Equity.  The “Operating
Return on Equity” of the Company as of any date shall equal the Company’s
operating income as a percentage of average shareholders’ equity, excluding
accumulated other comprehensive income and after-tax unrealized gains (losses)
on derivative financial instruments.  Operating income is defined as net income
(loss) excluding after-tax realized gains (losses) on investments and after-tax
unrealized gains (losses) on derivative financial instruments.  In the event of
a corporate transaction involving the Company (including, without limitation,
any share dividend, share split, extraordinary cash dividend, recapitalization,
reorganization, merger, amalgamation, consolidation, split-up, spin-off, sale of
assets or subsidiaries, combination or exchange of shares), the Committee may
further adjust the calculation of the Company’s Operating Return on Equity as
the Committee deems necessary or desirable in order to preserve the benefits or
potential benefits of the Performance Retention Awards granted under the Plan,
provided that such adjustment may not adversely affect the treatment of the
Award as performance-based compensation exempt from Code section 162(m).

 

(f)                                   Performance Period.  The “Performance
Period” will be determined in accordance with paragraph 1.

 

(g)                                Plan.  “Plan” means the Assured Guaranty Ltd.
Performance Retention Plan.

 

(h)                               Principal Amount.  The “Principal Amount” with
respect to the Participant will be the Principal Amount as stated in the Award
Letter.

 

4

--------------------------------------------------------------------------------
